Citation Nr: 0511982	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  03-23 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an effective date earlier than July 31, 2001 
for the grant of Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 
INTRODUCTION

The veteran had active service from January 1943 to December 
1945 in the Army.  The veteran died in March 1980 while 
hospitalized at a VA facility.  The appellant is the 
veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2002 RO rating decision which awarded 
DIC under the provisions of 38 U.S.C.A. § 1151, effective 
from July 31, 2001.  In June 2004 the Board remanded this 
matter to the RO for further action.  In June 2004, the Board 
also granted the appellant's motion to advance this case on 
the docket due to her advanced age.  38 C.F.R. § 20.900(c).

The Board notes that in April 2004 the appellant withdrew her 
claim that clear and unmistakable error (CUE) had been 
committed in the January 1982 rating decision.  In the 
statement in support of claim (VA Form 646) received in March 
2005, however, it appears that the veteran's representative 
has again raised a claim of CUE in the January 1982 RO rating 
decision.  This matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT


1.  The veteran died in March 1980.

2.  The appellant's initial application for DIC benefits was 
received at the RO in March 1980.  

3.  In March 1980 and January 1982 the RO issued rating 
decisions which denied service connection for the cause of 
the veteran's death and denied the appellant's claim for DIC 
benefits.  The appellant did not appeal these RO rating 
decisions and they are final.  

4.  Received from the appellant in December 1999 was a formal 
claim for DIC benefits under the provisions of 38 U.S.C.A. § 
1151.

5.  By letter dated in February 2000 the RO notified the 
appellant that to reopen her claim for DIC benefits she would 
need to submit new and material evidence.  The appellant did 
not respond to this letter and did not submit any additional 
documents or evidence until July 2001.

6.  Received from the appellant in July 2001 was an informal 
claim to reopen her claim for DIC benefits as well as new and 
material evidence, consisting of a letter from the U.S. 
Department of Justice regarding the appellant's 
administrative tort claim which was settled in 1981.  


CONCLUSION OF LAW

The criteria for an effective date earlier than July 31, 2001 
for the award of DIC benefits, pursuant to 38 U.S.C.A. 
§ 1151, have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.150, 3.153, 3.155, 3.201, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Except as otherwise provided, the effective date of an 
evaluation and award of DIC based on an original claim or a 
claim reopened after final disallowance will be the date of 
the receipt of the claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400.  Specifically, with 
respect to DIC due to death due to VA hospitalization, the 
effective date of the award is the first day of month in 
which the veteran's death occurred if a claim is received 
within 1 year following the date of death; otherwise, date of 
receipt of claim.  If no such application is filed or could 
be construed to have been filed within one year after the 
veteran's death, then the effective date will be the date of 
receipt of the claim.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 
3.400(i)(2).  

The record reflects that the veteran died in March 1980.  At 
the time of his death he was hospitalized at the Fayetteville 
VA Medical Center.  The appellant's initial application for 
DIC benefits was received at the RO in March 1980.  In March 
1980 and January 1982 the RO issued rating decisions which 
denied service connection for the cause of the veteran's 
death and denied the appellant's claim for DIC benefits.  The 
appellant did not appeal these rating decisions and they 
became final.  

The appellant contends that she should be entitled to an 
effective date in 1980 or 1982, for the grant of DIC under 
the provisions of 38 U.S.C.A. § 1151.  She claims that she 
first filed a claim for DIC benefits in 1980 and that she 
first claimed there was VA negligence in the death of the 
veteran in January 1982.  She also claims that the RO 
decision in January 1982, denying her DIC benefits under 
38 U.S.C. § 351 (now 38 U.S.C.A. § 1151), was in error. 

The Board finds, however, that since the appellant did not 
appeal either the 1980 or 1982 RO rating decisions, those 
decisions are final and her claims filed prior to those 
rating decisions cannot provide a basis for the assignment of 
an earlier effective date.  

In this case, where compensation was awarded based on receipt 
of new and material evidence, the effective date of the award 
is the date of receipt of the new claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(q). 

In that regard, the Board notes that received from the 
appellant in December 1999 was a formal claim for DIC 
benefits under the provisions of 38 U.S.C.A. § 1151.  By 
letter dated in February 2000 the RO notified the appellant 
that to reopen her claim for DIC benefits she would need to 
submit new and material evidence.  The RO also advised her 
that this evidence should be submitted as soon as possible, 
preferably within 60 days.  The RO noted that such evidence 
must be received by VA within one year from the date of the 
letter; otherwise, benefits, if entitlement is established, 
may not be paid prior to the date of its receipt.

The next document received from the appellant was in July 
2001 when she filed an informal claim to reopen her claim for 
DIC benefits.  She also submitted a letter from the U.S. 
Department of Justice (DOJ) regarding the appellant's 
administrative tort claim, as administratrix of the estate of 
the veteran, which was settled in 1981.  Subsequently, by 
April 2002 rating decision, the RO found that the letter from 
DOJ was new and material to reopen the claim for DIC benefits 
and, after considering the case on the merits, the RO granted 
entitlement to DIC benefits, under the provisions of 
38 C.F.R. § 1151, effective from July 31, 2001.

The premise of the RO's selection of July 31, 2001, as the 
effective date of the DIC award, is that was the date the 
appellant submitted a claim to reopen along with new and 
material evidence to reopen the claim.  Implicit in the RO's 
decision is the finding that no benefits were payable based 
on the appellant's claim to reopen received in December 1999 
because she failed to respond to the RO's letter February 
2000 letter and failed to submit new and material evidence to 
reopen the claim within one year of the date of that letter.  
The ultimate award of benefits effective in July 2001 
reflected receipt of the claim to reopen and the new and 
material evidence showing entitlement, specifically, the 
letter from DOJ.  

The appellant, through her representative, has acknowledged 
in her substantive appeal (VA Form 9) that she was advised by 
the RO in a February 2000 letter that she needed new and 
material evidence to reopen her claim of entitlement to 
service connection for DIC benefits pursuant to 38 U.S.C.A. 
§ 1151.  Her representative reports that the veterans service 
officer received the requested medical records from the VAMC 
on March 11, 2000 and, in turn, sent them to the RO "stating 
the records were not shown as evidence considered in the 2000 
Rating Decision."

The record does contain copies of VA medical records 
submitted by the appellant.  These, however, were received on 
April 14, 2004 - which is the date of a scheduled hearing at 
the RO.  The hearing was not held; rather, an informal 
conference was held with the Decision Review Officer on that 
date, at which time the appellant apparently submitted 
records and a written withdrawal of her CUE claim.  The 
records submitted in April 2004 include a copy of the cover 
letter, dated March 9, 2000, from the VAMC to the Washington 
County VSO.  The record, unfortunately, does not show that 
these records were submitted to the RO earlier than April 
2004.

Although the appellant's representative appears to claim that 
copies of Fayetteville VAMC treatment records for the veteran 
were sent to the RO in March 2000, and adds that such records 
were not shown in the evidence considered in the "2000 
Rating Decision," there is no indication that the appellant 
sent any VAMC treatment records to the RO prior to 2004, and 
there is certainly no evidence to show the RO received such 
records in 2000.  The Board also notes that there is no 
indication that the RO issued a rating decision in 2000, 
rather, the RO issued a letter to the appellant in February 
2000, explaining that she had to submit new and material 
evidence to reopen her claim.  The RO did not issue another 
rating decision until April 2002.  Thus, there is no evidence 
showing that the appellant responded after the RO sent a 
letter to the appellant in February 2000, until July 2001 
when she submitted an informal claim to reopen along with the 
new and material evidence consisting of the letter from DOJ.  

In this case, DIC benefits were awarded based on the receipt 
of a claim to reopen based on new and material evidence, and 
while the date of receipt of the first claim to reopen may 
have been in December 1999, the appellant did not pursue that 
appeal.  Rather, the record reflects that she submitted 
another informal claim to reopen, along with the letter from 
DOJ.  Thus the date of claim, and the effective date, was 
July 2001, when the letter from DOJ was received.  38 C.F.R. 
§ 3.400 (q).  The Board regrets that a more favorable 
decision has not been made in this matter.  However, the 
effective date rules do not permit the award of such benefits 
prior to the date of the reopened claim in July 2001.  

The law, not the evidence, controls the outcome of this 
claim. As a matter of law, the claim for an earlier effective 
date than July 31, 2001 for the grant of DIC benefits, under 
the provisions of 38 U.S.C.A. § 1151, must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 
to 5107 (West 2002)) which includes an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence necessary to substantiate a claim for VA benefits.  
It also redefines the obligations of VA with respect to its 
duty to assist a claimant in the development of a claim.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (August 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Also see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Following a complete review of the record evidence, the Board 
finds, for the reasons expressed below, that the development 
of the claim here on appeal has proceeded in accordance with 
the law and regulations. 

A.  The Duty to Notify

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio, supra.  In Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004), the Court held 
that a VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim; that VA will seek to provide; and 
that the claimant is expected to provide.  In the present 
case, the Board finds that the VCAA notice requirements have 
been satisfied with respect to the appellant's claim as she 
was sent a notice letter in July 2004. 

B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  With regard to the duty to assist, 
the Board notes that a review of record shows that there are 
no treatment records identified by the appellant which have 
not been accounted for.  No examinations are required because 
this is an earlier effective date claim and does not require 
a medical opinion or diagnosis or assessment in order to 
render the decision.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
appellant and that no further action is necessary to meet the 
requirements of the VCAA and the applicable implementing 
regulations.


ORDER

An effective date earlier than July 31, 2001 for the grant of 
DIC under the provisions of 38 U.S.C.A. § 1151 is denied.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


